DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
This office action is responsive to the Preliminary Amendment filed on 06/24/2019. Claims 1-25 and 27-33 are remain pending.

Priority
Applicant is claiming for priority for the foreign application priority date is 01/06/2017. Certified copy being received.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Examiner notes that IDS filed on 06/24/2019 includes cite no. 11 and 12 are the same citation. 
Examiner also note that an NPL “Trinocchio: Privacy-Preserving Outsourcing by Distributed Verifiable Computation” is attached in the application, however such NPL is not listed on the IDS. Thus, such NPL has also not been considered by Examiner.

Claim Objections
Claims 1-25 and 27-33 are objected to because of the following informalities:
Claim 1 line 3, 8; claim 9 line 4, 9; claim 10 line 5, 10; claim 17 line 4, 9, 19 recite "the multiplicand fixed-point values" should be "the plurality of multiplicand fixed-point values". Note that dependent claims 2-6, 8, 11-16, also recite “the multiplicand fixed-point values” and should also be corrected. Dependent claims are also objected for inheriting the same deficiencies in which claim they depend on.
Claim 1 line 9; claim 9 line 9; claim 10 line 11; claim 17 line 10 recite "the difference between the product of the product fixed-point value and the inverse of a combined scaling factor and the product of the multiplicand fixed-point values" should be "a difference between a product of the product fixed-point value and an inverse of a combined scaling factor and a product of the plurality of multiplicand fixed-point values" because of lack of antecedent basis. Dependent claims are also objected for inheriting the same deficiencies in which claim they depend on.
Claim 1, line 13; claim 9 line 13; claim 10 line 15; claim 17 line 14 recite "the product of the multiplicand scaling factors" should be "a product of the multiplicand scaling factors" because lack of antecedent basis. Dependent claims are also objected for inheriting the same deficiencies in which claim they depend on.
Claim 2 line 6; claim 11 line 6 recite "the sum of the inverse…" should be  "a sum of the inverse…" because there is lack of antecedent basis. Dependent claims are also objected for inheriting the same deficiencies in which claim they depend on.
Claim 2 line 10; claim 11 line 10 recite “the difference between…” should be “a difference between…” because there is lack of antecedent basis. Dependent claims are also objected for inheriting the same deficiencies in which claim they depend on.
Claims 6, 15, 23, and 32 
Claim 18 line 10; claim 27 line 12 recite "the difference between the product of the first fixed-point value and the inverse of a combined scaling factor and the product of the second fixed-point value and the third fixed-point value" should be "a difference between a product of the first fixed-point value and an inverse of a combined scaling factor and a product of the second fixed-point value and the third fixed-point value” because there is lack of antecedent basis. Dependent claims are also objected for inheriting the same deficiencies in which claim they depend on.
Claim 19 line 6; claim 28 line 6 “the sum of the second fixed-point…” should be “a sum of the second fixed-point…” because there is lack of antecedent basis. Dependent claims are also objected for inheriting the same deficiencies in which claim they depend on.
Claim 19 line 10; claim 28 line 10 “the sum of the second fixed-point value and the difference between …” should be “a sum of the second fixed-point value and a difference between…” because there is lack of antecedent basis. Dependent claims are also objected for inheriting the same deficiencies in which claim they depend on.
Claims 1, 9, 10, 17, 18, 27 recite "the negation" should be "a negation" because of lack of antecedent basis. Dependent claims are also objected for inheriting the same deficiencies in which claim they depend on.
Claim 17 line 22 recites “verifying the cryptographic proof with respect to the respective commitments should be “verifying the prover cryptographic proof with respect to the respective prover commitments” because there is lack of antecedent basis. Dependent claims are also objected for inheriting the same deficiencies in which claim they depend on.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 8 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites “using the product fixed-point value in a further function only if it is determined that it is a correctly truncated result of multiplying the multiplicand fixed-point values together”. The claim is indefinite because a claim to a process without setting fourth any steps involved in the process can raised an issue of indefiniteness. See MPEP 2173.05(q).
Claim 25 recites a method claim that is similar to claim 8. Thus, it is also rejected for the same reasons.

claim 8 recites “using the product… only if it is determined that it is a correctly truncated result…” it is unclear whether “it” refers to the product fixed-point value or any other fixed-point values. Such limitation renders the claim unclear and indefinite. For examination purposes, examiner interpreted “it” as “the product-fixed point value”.
Claim 25 recites a method claim that is similar to claim 8. Thus, it is also rejected for the same reasons.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):



Claims are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 8 and 25 recite conditional statement to use the product fixed-point value in a further function only if it is determined that it is a correctly truncated result. However, claims fail to specify a further limitation to the independent claim, for example, in the case where the product fixed-point value is determined that it is not a correctly truncated result.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-25 and 27-33  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The apparatus claims 10-16 are addressed before the method claims 1-9, product claim 17, method and apparatus claims 18-25, 27-33.
Claim 10 recites a device for verifying a calculation by determining whether the difference between values is within a range. 
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claim recites determine whether the product fixed-point value is a correctly truncated result of multiplying the multiplicand fixed-point values together by: determining whether the difference between the product of the product fixed-point value and the inverse of a combined scaling factor and the product of the multiplicand fixed-point values is within a range bounded by the negation of an inverse of the combined scaling factor and the inverse of the combined scaling factor, wherein the combined scaling factor is equal to the product of the multiplicand scaling factors divided by the product scaling factor. Such limitation cover mathematical calculations, relationship, and/or formula. See at least figures 2 and 6 page 18-20, 19 page line 25 provides a mathematical equation to determine the result is correct. Therefore, the claim include limitations that fall within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, this judicial exception is not integrated into a practical application. The claim recites additional elements, such as device comprising a memory and processor. However, the additional elements are recited at a high level of generality, i.e., as a generic system performing a generic computer function of processing data.
The claim further recites receive a plurality of multiplicand fixed-point values representing respective natural numbers, wherein the multiplicand fixed-point values have respective multiplicand scaling factors; and receive a product fixed-point value representing a respective natural number, wherein the product fixed-point value has a product scaling factor. Such additional elements are considered as insignificant extra solution activity, e.g., merely data gather (see MPEP 2106.05.I.A.iii). Thus, the additional elements fail to provide a meaningful limitation on the claim invention, and amount to no more than mere instructions to apply the exception using generic computer element. Thus, the claim is directed to an abstract idea.
Under Step 2B, as discussed with respect to Prong Two of Step 2A, the additional elements in the claim amount no more than mere instructions to apply the exception using a 
	Claim 11 further recites details to determine whether the difference between the product of the product fixed-point value and the inverse of the combined scaling factor and the product of the multiplicand fixed-point values is within a range bounded by the negation of the inverse of the combined scaling factor and the inverse of the combined scaling factor. Such limitation covers the mathematical relationship/formula (see at least figure 3 page 20) that falls within the “Mathematical Concepts” grouping of the abstract idea and the claim does not provide any additional element that would integrate the judicial exception into a practical application under step 2A or provide an inventive concept under step 2B. Thus, claim 11 is not patent-eligible under 35 U.S.C. 101.

Claim 12 further recites details to determine whether the sum of the inverse of the combined scaling factor and the difference between the product of the product fixed-point value and the inverse of the combined scaling factor and the product of the multiplicand fixed-point values is greater than or equal to zero. Such limitation covers the mathematical relationship/formula (see at least figure 4 page 21) that falls within the “Mathematical Concepts” grouping of the abstract idea and the claim does not provide any additional element that would 
 
Claim 13 further recites details to determine whether the difference of the inverse of the combined scaling factor and the difference between the product of the product fixed-point value and the inverse of the combined scaling factor and the product of the multiplicand fixed-point values is greater than or equal to zero. Such limitation covers the mathematical relationship/formula (see at least figure 5 page 22) that falls within the “Mathematical Concepts” grouping of the abstract idea and the claim does not provide any additional element that would integrate the judicial exception into a practical application under step 2A or provide an inventive concept under step 2B. Thus, claim 13 is not patent-eligible under 35 U.S.C. 101.

Claim 14 further recites the processor is configured to provide to a verifier commitments of said plurality of multiplicand fixed-point values and cryptographic proof that the difference is within the range bounded. Such additional elements recited is considered as insignificant extra solution activity and such element would fail to provide a meaningful limitation on the claimed invention and does not integrate the judicial exception into a practical application under step 2A. Such additional element of providing data is well-understood, routine and conventional. See MPEP 2106.05(d)(II) section (i), indicate that mere receiving or transmitting data over a network. Thus, claim 14 is not patent-eligible under 35 U.S.C. 101.

Claim 15 further recites the processor is configured to take part in a multi-party computation for obtaining said commitments and said cryptographic proof. The additional element multiparty computation is recited at high level of generality i.e., generic computer. At most, the element is considered as an insignificant extra solution activity in step 2A and is determined to be well-understood to be well-understood, routine, and conventional under step 

Claim 16 further recites the processor is configured to take part in a multi-party computation for receiving the plurality of multiplicand fixed-point values and the product fixed point value and determining whether the product fixed-point value is correctly truncated result of multiplying the multiplicand fixed-point values together. The claim recites determining whether the product fixed-point value is correctly truncated, such limitation covers the mathematical relationship/formula (see at least page 19 line 25) that falls within the “Mathematical Concepts” groupings of abstract idea in step 2A. The claim further recites additional element multiparty computation is recited at high level of generality i.e., generic computer. At most, the element is considered as an insignificant extra solution activity in step 2A and is determined to be well-understood to be well-understood, routine, and conventional under step 2B. See at least specification page 32 and 33, provides multiple examples of using multi-party computation. Furthermore, the claim recites receiving the plurality of multiplicand fixed points values and the product fixed-point value, such limitation also is considered insignificant extra solution activity under step 2A and is determined to be well-understood, routine and conventional under step 2B, see MPEP 2106.05(d)(II) section (i), indicate that mere receiving or transmitting data over a network. Therefore, the additional elements fail to provide a meaningful limitation on the claim invention and does not integrate the judicial exception into a practical application in step 2A or 

Claims 1-7 and 9 recite method claims and product claim that would be practiced by the apparatus claims 10-16. Thus, they are rejected for the same reasons.

Claim 8 recites a method comprising using the product fixed-point value in a further function only if it is determined that it is a correctly truncated result of multiplying the multiplicand fixed-point values together. Such limitation covers the mathematical relationship/formula (see at least page 19 line 25) that falls within the “Mathematical Concepts” grouping of the abstract idea and the claim does not provide any additional element that would integrate the judicial exception into a practical application under step 2A or provide an inventive concept under step 2B. Thus, claim 8 is not patent-eligible under 35 U.S.C. 101.

Claim 17 recites method for verifying a calculation by determining whether the difference between values is within a range. 
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claim recites determine whether the product fixed-point value is a correctly truncated result of multiplying the multiplicand fixed-point values together by: determining whether the difference between the product of the product fixed-point value and the inverse of a combined scaling factor and the product of the multiplicand fixed-point values is within a range bounded by the negation of an inverse of the combined scaling factor and the inverse of the combined scaling factor, wherein the combined scaling factor is equal to the product of the multiplicand scaling factors divided by the product scaling factor; and verifying the cryptographic proof with respect to the respective commitment. Such limitation cover mathematical calculations, relationship, and/or formula. See at least figures 2 and 6 page 18-20, 
Under Prong Two of Step 2A, this judicial exception is not integrated into a practical application. The claim recites additional elements further recites receive a plurality of multiplicand fixed-point values representing respective natural numbers, wherein the multiplicand fixed-point values have respective multiplicand scaling factors; receive a product fixed-point value representing a respective natural number, wherein the product fixed-point value has a product scaling factor; receiving from the prover commitments of said plurality of multiplicand fixed-point values; and receiving from the prover cryptographic proof that the difference between the product of the product fixed-point value and the inverse of a combined scaling factor and the product of the multiplicand fixed-point values is within a range bounded by the negation of an inverse of the combined scaling factor and the inverse of the combined scaling factor. Such additional elements are considered as insignificant extra solution activity, e.g., merely data gather (see MPEP 2106.05.I.A.iii). Furthermore, the claim additionally recites a prover has performed the method, such limitation is recited at high level of generality, at most it is also considered as insignificant extra solution activity. Thus, the additional elements fail to provide a meaningful limitation on the claim invention, and amount to no more than mere instructions to apply the exception using generic computer element. Thus, the claim is directed to an abstract idea.
Under Step 2B, as discussed with respect to Prong Two of Step 2A, the additional elements in the claim amount no more than mere instructions to apply the exception using a generic system. The same conclusion is reached in step 2B, i.e. mere instruction to apply an exception on a generic element cannot integrate a judicial exception into a practical application at step 2A or provide an inventive concept in step 2B. The receiving data, such as the plurality of multiplicand fixed-point values and the product fixed-point value, are insignificant extra-

Claims 18 and 27 are method and apparatus claims that perform verifying a calculation having similar limitation as in apparatus claim 10. Thus, they are rejected for the same reasons.

Claim 19 further recites steps of determine whether the difference between the product of the first fixed-point value and the inverse of the combined scaling factor and the product of the second fixed-point value and the third fixed-point value is within a range bounded by the negation of the second fixed-point value and the second fixed-point value. Such limitation covers the mathematical relationship/formula (see at least figure 7 page 25) that falls within the “Mathematical Concepts” grouping of the abstract idea and the claim does not provide any additional element that would integrate the judicial exception into a practical application under step 2A or provide an inventive concept under step 2B. Thus, claim 19 is not patent-eligible under 35 U.S.C. 101.

Claim 20 further recites steps to determine whether the sum of the second fixed-point value and the difference between the product of the first fixed-point value and the inverse of the combined scaling factor and the product of the second fixed-point value and the third fixed-point value is greater than or equal to zero. Such limitation covers the mathematical relationship/formula (see at least figure 8) that falls within the “Mathematical Concepts” grouping of the abstract idea and the claim does not provide any additional element that would integrate 

Claim 21 further recites steps to determine whether the sum of the second fixed-point value and the difference between the product of the second fixed-point value and the third fixed-point value and the product of the first fixed-point value and the inverse of the combined scaling factor is greater than or equal to zero. Such limitation covers the mathematical relationship/formula (see at least figure 9) that falls within the “Mathematical Concepts” grouping of the abstract idea and the claim does not provide any additional element that would integrate the judicial exception into a practical application under step 2A or provide an inventive concept under step 2B. Thus, claim 20 is not patent-eligible under 35 U.S.C. 101.

Claims 22-25, and 31-33 recite method and apparatus claims that include similar limitations as in method claims 5-8. Thus, they are rejected for the same reasons.

Claims 28-30 recites apparatus claims that would practice the method claims 19-21. Thus, they are rejected for the same reasons. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Octavian – NPL: secure computation with fixed-point number 
Octavian teaches multiplication of two numbers of the same fixed-point type, wherein the inputs fixed point are                  
                    a
                    =
                     
                    
                        
                            a
                        
                        
                            1
                        
                    
                    
                        
                            2
                        
                        
                            -
                            f
                            a
                        
                    
                
             and b =                 
                    
                        
                            b
                        
                        
                            1
                        
                    
                    
                        
                            2
                        
                        
                            -
                            f
                            b
                        
                    
                
            , wherein                 
                    
                        
                            2
                        
                        
                            -
                            f
                            a
                        
                    
                
             and                 
                    
                        
                            2
                        
                        
                            -
                            f
                            b
                        
                    
                
             are the scaling factor as described in section 3.3. The multiplication operation where the result                 
                    d
                    =
                     
                    
                        
                            d
                        
                        
                            1
                        
                    
                    
                        
                            2
                        
                        
                            -
                            f
                        
                    
                
            .


Stephens discloses a technique for verifying work performed by untrusted computing node. As shown in figure 2 the unit 110 provides first and second computation to the computing nodes 130 and 140, respectively. Computing nodes perform the computation and output the first and second result 285 and 295 back to unit 110 to analyze the result by analysis module 270. [0043] analysis module 270 analyze first and second results 285 and 295 by comparing the first result and second result with each other and if the results match one another, the result is valid. Stephen does not disclose any multiplication operations on fixed-number or verifying a multiplication result using ranged bounded by the combined scaling factors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764. The examiner can normally be reached Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/H.D./            Examiner, Art Unit 2182                                                                                                                                                                                            	(571)272-2764

/EMILY E LAROCQUE/            Primary Examiner, Art Unit 2182